
	

113 S470 IS: To amend title 10, United States Code, to require that the Purple Heart occupy a position of precedence above the new Distinguished Warfare Medal.
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 470
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Tester (for himself,
			 Mr. Heller, Mr.
			 Boozman, Mr. Manchin, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require that
		  the Purple Heart occupy a position of precedence above the new Distinguished
		  Warfare Medal.
	
	
		1.Precedence of award of Purple
			 Heart compared to award of Distinguished Warfare MedalSection 1127 of title 10, United States
			 Code, is amended by striking displayed, not lower than that immediately
			 following the bronze star. and inserting the
			 following:
			
				displayed—(1)not lower than the position immediately
				following the position of the bronze star; and
				(2)above the position of the Distinguished
				Warfare
				Medal.
				.
		
